Banke, Presiding Judge.
This is an appeal from an order granting a motion to drop a party respondent in a condemnation proceeding which remains pending in the trial court. “Since the order appealed from is not a final judgment [cits.] and the interlocutory appeal procedure specified by [OCGA § 5-6-34 (b)] has not been followed, the appeal must be dismissed. [Cits.]” Wallace v. Bledsoe, 244 Ga. 674 (261 SE2d 399) (1979). See also Atlanta Dev. Co. v. Peel & Sons, 189 Ga. App. 453 (377 SE2d 552) (1988).

Appeal dismissed.


Birdsong and Cooper, JJ., concur.